DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed 1/27/2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1,4,6-8,13-15,17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoneda et al. (US 2020/0275083).
	Regarding claim 1, Yoneda disclose a method, comprising; acquiring a virtual viewpoint trajectory in response to a recording instruction (i.e., outputs viewpoint information that indicates the moving path, e.g., virtual viewpoints trajectory, abstract, fig. 1), wherein the virtual viewpoint trajectory is a set of continuous virtual viewpoints arranged according to a chronological order (i.e., fig. 1,

	Regarding claim 4, Yoneda disclose the method of claim 1, wherein recording the rendered picture under the virtual viewpoint trajectory comprises: acquiring a respective frame image displayed at a respective frame moment according to a display frame rate (i.e., fig.1, paragraphs 0071,0156,0177).
	Regarding claim 6, Yoneda discloses the method of claim 1, wherein acquiring the virtual viewpoint trajectory comprises; receiving user instructions, and determining the set of continuous virtual viewpoints according to the user instructions (i.e., figs. 14-15, paragraph 0035), and arranging the set of continuous virtual viewpoints in a chronological order of receiving the user instructions, to generate the virtual viewpoint trajectory (i.e., figs. 2 and 14-15, paragraphs 0035,0054).
	Regarding claim 7, Yoneda discloses the method of claim 6, wherein determining the set of continuous virtual viewpoints according to the user instructions comprises; determining a basic viewpoint for viewing the to-be-viewed area, wherein the basic viewpoint includes a position and a perspective of the basic viewpoint (fig. 1, paragraphs 0007-0008,0157,0159) and determining the set of continuous virtual viewpoints based on the user instructions and an association relationship between a user instruction and a changing manner of the virtual viewpoint based on the basic viewpoint, with the basic viewpoint as a reference (i.e., figs. 2 and 14-15, paragraphs 0033,0035,0037,0156).
	Regarding claim 8, Yoneda discloses the method of claim 7, wherein receiving user instructions

	Regarding claim 13, Yoneda discloses the method of claim 6, wherein the user instructions include a selection of a preset viewpoint for viewing the to-be-viewed area (i.e., figs. 1-2, abstract).
	Regarding claim 14, Yoneda discloses the method of claim 13, wherein the preset viewpoint is taken as the virtual viewpoint (i.e., figs. 1-2, abstract).
	Regarding claim 15, Yoneda discloses the method of claim 6, wherein the user instructions include a selection of a specific object in the to-be-viewed area by the user (i.e., figs. 1,6 and 10, paragraphs 0034,0112).
	Regarding claim 17, Yoneda discloses the method of claim 6, wherein the user instructions include at least one of a position and a perspective of the virtual viewpoint (i.e., figs. 1-2 and 14-15, paragraphs 0002,0004,0035).
	Regarding claims 19-20, the limitations claimed are substantially similar to claim 1 above, and are the corresponding apparatus and computer implemented medium of the method claim 1, since the disclosure of the reference Yoneda is a computer implemented process (please see fig. 2), therefore the ground for rejecting claim 1 also applies here.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 2,3,5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2020/0275083) in view of McDevitt (US 2017/0034501).
Regarding claim 2, Yoneda teaches the method of claim 1, wherein the picture for viewing the to-be-viewed area according to the virtual viewpoint trajectory includes images for viewing the to-be-viewed area based on the virtual viewpoint displayed according to the chronological order (e.g., please refer to claim 1 above, also display unit in figs. 2 and 4, paragraph 0054), wherein the images are generated based on a data combination and the virtual viewpoint (e.g., abstract, figs. 2-4 and 12-13, paragraphs 0007,0038), and the multiple synchronized images have different perspectives with respect to the to-be-viewed area (i.e., figs. 1,4,8,10 and 12, the synchronized video images are images captured by each camera having relative positions and angles/different perspectives).
Yoneda as discussed in the above, teaches generation of the image based on data combination and virtual viewpoint; but is silent to explicitly indicate data combination includes pixel data and depth data of multiple synchronized images, and an associated relationship exists between image data and depth data of a respective image of the multiple synchronized images, and the multiple synchronized images have different perspectives with respect to the to-be-viewed area.
McDevitt in the same field of endeavor teaches, the captured content includes pixel focus (data) and metadata (data) utilized by the stitching software to provide depth to the content using video image synchronization of matching frames at the point in time (e.g., paragraphs 0022,0029,0031,0036,0051), and further teaches, the captured content includes metadata that describes all (association relationship) the data (image) captured by each camera including the pixel focus and depth of the synchronized video images (e.g., paragraphs0022,0031,0049), and the multiple synchronized images have different 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of McDevitt, into the virtual viewpoint setting system of Yoneda, in order to present video content/image to a viewer on a standard video display and have the appearance of depth even without the use of specialized display or viewing equipment, as suggested by McDevitt (e.g., paragraph 0002).
Regarding claim 3, the combination of Yoneda and McDevitt teach the method of claim 2, wherein the images for viewing the to-be-viewed area based on the virtual viewpoint include multiple frame images for viewing the to-be-viewed area based on the virtual viewpoint (Yoneda; fig. 1, abstract, paragraphs 0007-0008, also McDevitt, abstract, paragraphs 0007,0035).   
Regarding claim 5, the combination of Yoneda and McDevitt teach the method of claim 3, further comprising; compressing a respective frame image displayed at a respective frame moment in a video format (Yoneda; display unit in figs. 2 and 4, paragraph 0054, also paragraphs 0041-0044,0051 of McDevitt).
Regarding claim 18, Yoneda disclose the method of claim 6, but is silent in regards to wherein the user instructions include attitude change information from at least one of a gyroscope and a gravity sensor.
However, McDevitt teaches the above claimed limitation (e.g., generating view perspective data 
(attitude change) from a gyroscope, please see claim 23).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2020/0275083) in view of CHUN et al. (WO2018074821A1). 
	Regarding claim 9, Yoneda teaches the method of claim 8, wherein the association relationship between the user instruction and the changing manner of the virtual viewpoint based on the basic viewpoint (please refer to claim 7 above), and further teaches detecting a path of a touchpoint on a touch-sensitive screen, wherein the path includes at least one of a start point, an end point, and a moving direction of the touchpoint (discussed in claim 8 above). 
Yoneda is silent to explicitly indicate, the number of paths is two, wherein a first touchpoint of a first path in the two paths moves in a direction away from a second touchpoint of a second path, and a position of the virtual viewpoint moves in a direction close to the to-be-viewed area.
However; Chun in the same field of endeavor shows the number of the paths is two, wherein a first touchpoint of a first path moves in a direction away from a second touchpoint of the second pat (e.g., fig. 11, first path 411 and second path412), thus consider to be equivalent to the above claimed feature.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Chun into the system of virtual viewpoint setting of Yoneda, in order to enable a user to control the viewpoint, as suggested by Chun.
Regarding claims 10-11, Yoneda teaches the method of claim 8, wherein the association relationship between the user instruction and the changing manner of the virtual viewpoint based on the basic viewpoint (please refer to claim 7 above), and further teaches detecting a path of a touchpoint on a touch-sensitive screen, wherein the path includes at least one of a start point, an end point, and a moving direction of the touchpoint (discussed in claim 8 above). 

However, Chun in the same field of endeavor shows, there are two paths (as shown in figure 10) where the first path 411 to 423 is shown to move in a direction close to the second path 412 to 425, figure 10, and synchronizing a moving path of a camera to change a viewpoint of an event, e.g., to-be-viewed area, through-out the disclosure of the reference, thus consider to be equivalent to the claimed limitation.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Chun into the system of virtual viewpoint setting of Yoneda, in order to enable a user to control the viewpoint, as suggested by Chun.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2020/0275083) in view of Ioffe et al (US 2014/0198178).
Regarding claim 12, Yoneda teaches all the limitations of the claim, but does not tach the user instruction comprises a voice control instruction.
However, Ioffe in the same field of endeavor (e.g., paragraphs 0037,0043) teaches user input voice commands to change viewpoints.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of virtual viewpoint setting of Yoneda, by using voice control command as in Ioffe, in order to allow the user to change viewpoint using a voice command.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2020/0275083) in view of Fathi et al. (US 2017/0220887).

Fathi in the same field of endeavor (e.g., paragraphs 0004-0005,0007,0023-0026,0144-0146) teaches the above determination of specific object to be viewed and selection.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Fathi into the system of Yoneda, by using image recognition techniques, as suggested by Fathi, for the benefit of enabling the user to receive identification of an object and control the viewpoint of the selected object, as suggested by the reference.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspt0.gov/lnterviewpr3ctice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482